DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carlo Spagnolo on 20 April 2021.
The application has been amended as follows: 
The after final amendment filed 29 March 2021 is not entered.
Additionally the following amendments are being made by the Examiner to claims 17 and 22:
Claim 17.    (Currently amended) A method of manufacturing a vacuum treated plate-shaped substrate performed by using the vacuum treatment chamber according to claim 1, the method comprising:
•    providing the screen separate from and along a part of an inner surface of said vacuum treatment chamber;
•    providing the stationary substrate support adapted to support the plate shaped substrate along a plane and exposed to an inner space of said screen;
•    opening said at least one substrate handling cut-out in said screen;
at least one substrate handling cut-out into said screen;
•    depositing said plate-shaped substrate on said substrate support;
•    closing said opened at least one substrate handling cut-out in said screen 
•    vacuum treating said plate-shaped substrate on said substrate support and in said screen thereby Rf biasing said plate-shaped substrate;
•    establishing at least the first and the second current paths at least during said vacuum treating, said first and second current paths being distinct and mutually parallel current paths;
•    opening said at least one substrate 
•    removing said treated plate-shaped substrate from said substrate support and from said screen and from said vacuum treatment chamber through said at least one substrate 
Claim 22.    (Currently Amended) A method of manufacturing a vacuum treated plate-shaped substrate performed by using the vacuum treatment chamber according to claim 1, the method comprising:
•    providing the screen separate from and along a part of an inner surface of said vacuum treatment chamber;
•    providing the stationary substrate support adapted to support the plate-shaped substrate along a plane and exposed to an inner space of said screen;
•    opening said at least one substrate handling cut-out in said screen;
•    introducing the plate-shaped substrate with one of its two dimensionally extended surfaces parallel to said plane through said opened at least one substrate handling cut-out into said screen;
•    depositing said plate-shaped substrate on said substrate support;
•    closing said opened at least one substrate handling cut-out in said screen;
•    vacuum treating said plate-shaped substrate on said substrate support and in said screen thereby Rf biasing said plate-shaped substrate;
•    establishing at least the first and the second current paths at least during said vacuum treating, said first and second current paths being distinct and mutually parallel current paths;
•    opening said at least one substrate handling cut-out;
opened at least one substrate handling cut-out.

Election/Restrictions
Claims 1-16 are allowable and claim 17 has been amended to include the features of claim 1 and claim 22 has been added while also including the features of claim 1. Therefore, the restriction requirement between Group I, 1-16 and Group II, claims 17-20 as set forth in the Office action mailed on 17 January 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between the groups is withdrawn.  Claims 17-19, directed to a method are no longer withdrawn from further consideration because they require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-18 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  The relied upon prior art fails to teach or fairly suggest the treatment chamber including each of the claimed elements and in particular their interaction (or lack of interaction) with one another both physically and electrically.  
Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/KARLA A MOORE/Primary Examiner, Art Unit 1716